Exhibit 10.3

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

BETWEEN TIM HORTONS INC.

AND

DAVID F. CLANACHAN

THIS AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of December 8, 2014, 2014 (this
“Amendment”), is entered into by and between Tim Hortons Inc., a corporation
governed by the Canada Business Corporations Act (the “Employer”), and David F.
Clanachan (the “Executive”).

WHEREAS, the Employer and the Executive previously entered into an employment
agreement effective as of September 28, 2009 that was subsequently amended
effective February 24, 2010 (the “Employment Agreement”);

WHEREAS, on August 26, 2014, Burger King Worldwide, Inc., a corporation
incorporated under the laws of Delaware (“Parent”), 1011773 B.C. Unlimited
Liability Company, an unlimited liability company organized under the laws of
British Columbia (“Holdings”), New Red Canada Partnership, a general partnership
organized under the laws of Ontario and wholly owned Subsidiary of Holdings
(“Partnership”), Blue Merger Sub, Inc., a corporation incorporated under the
laws of Delaware and a wholly owned Subsidiary of Partnership (“Merger Sub”),
8997900 Canada Inc., a corporation organized under the laws of Canada and a
wholly owned Subsidiary of Partnership (“Amalgamation Sub”), and the Employer
entered into an Arrangement Agreement and Plan of Merger (the “Arrangement
Agreement”) for the purpose of effecting a business combination transaction (the
“Combination”) upon the terms and subject to the conditions set forth therein;

WHEREAS, in furtherance of the Combination, the parties to the Arrangement
Agreement intend that (i) the Employer proceed with an arrangement under section
192 of the Canada Business Corporations Act involving the acquisition by
Amalgamation Sub of all of the issued and outstanding shares of the Employer
followed by an amalgamation of the Employer and Amalgamation Sub, and
(ii) Merger Sub be merged with and into Parent, with Parent being the surviving
corporation and a Subsidiary of Holdings;

WHEREAS, it is expected that upon its consummation, the Combination will
constitute a change in the ownership or effective control of the Employer for
purposes of Section 280G of U.S. Internal Revenue Code of 1986 (the “Code”); and

WHEREAS, the Employer desires to amend the Employment Agreement to provide the
Executive with a tax gross-up for any excise tax imposed on the Executive under
Section 4999 of the Code in connection with the Combination.

NOW, THEREFORE, in consideration of the foregoing, the past, current and future
services to be performed by the Executive, and the Executive’s continued
employment with the Employer pursuant to the terms and conditions of the
Employment Agreement, as well as other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:



--------------------------------------------------------------------------------

1. A new Section 20 is hereby added at the end of the Employment Agreement as
follows:

 

  20. Certain Additional Payments by the EMPLOYER.

 

  20.1 GROSS-UP PAYMENT. If it shall be determined (by the DETERMINATION FIRM
(as defined below) or the U.S. Internal Revenue Service) that any PAYMENT (as
defined below) would be subject to the EXCISE TAX (as defined below), then the
EXECUTIVE shall receive an additional payment (the “GROSS-UP PAYMENT”) in an
amount such that, after payment by the EXECUTIVE of all taxes (and any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income and employment taxes (and any interest and penalties imposed with
respect thereto) and EXCISE TAX imposed upon the GROSS-UP PAYMENT, the EXECUTIVE
retains an amount of the GROSS-UP PAYMENT equal to the EXCISE TAX imposed upon
the PAYMENTS (as defined below). The EMPLOYER’S obligation to make GROSS-UP
PAYMENTS under this Section 20 shall not be conditioned upon the EXECUTIVE’S
termination of employment.

 

  20.2

Determinations. Subject to the provisions of Section 20.3, all determinations
required to be made under this Section 20, including whether and when a GROSS-UP
PAYMENT is required, the amount of such GROSS-UP PAYMENT, and the assumptions to
be utilized in arriving at such determination, shall be made by Golden Parachute
Tax Solutions LLC or a nationally recognized certified public accounting firm as
may be mutually agreed in writing by the EMPLOYER and the EXECUTIVE (the
“DETERMINATION FIRM”). The DETERMINATION FIRM shall provide detailed supporting
calculations both to the EMPLOYER and the EXECUTIVE within 15 business days of
the receipt of notice from the EXECUTIVE that there has been a PAYMENT or such
earlier time as is requested by the EMPLOYER. In the event that the
DETERMINATION FIRM is serving as consultant, accountant or auditor for the
individual, entity, or group effecting the change of control, the EXECUTIVE may
appoint a nationally recognized accounting firm other than the DETERMINATION
FIRM to make the determinations required hereunder (which accounting firm shall
then be referred to as the DETERMINATION FIRM hereunder). All fees and expenses
of the DETERMINATION FIRM shall be borne solely by the EMPLOYER. Any
determination by the DETERMINATION FIRM shall be binding upon the EMPLOYER and
the EXECUTIVE. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the DETERMINATION FIRM
hereunder, it is possible that GROSS-UP PAYMENTS that will not have been made by
the EMPLOYER should have been made (the “UNDERPAYMENT”), consistent with the
calculations required to be made hereunder. In the event the EMPLOYER exhausts
its remedies pursuant to Section 20.3 and the EXECUTIVE thereafter is required
to make a payment of any EXCISE TAX, the DETERMINATION FIRM shall determine the
amount

 

2



--------------------------------------------------------------------------------

  of the UNDERPAYMENT that has occurred and any such UNDERPAYMENT shall be
promptly paid by the EMPLOYER to or for the benefit of the EXECUTIVE.

 

  20.3 Claims by the IRS. The EXECUTIVE shall notify the EMPLOYER in writing of
any claim by the U.S. Internal Revenue Service that, if successful, would
require the payment by the EMPLOYER of the GROSS-UP PAYMENT under the terms of
this Agreement. Such notification shall be given as soon as practicable, but no
later than 10 business days after the EXECUTIVE is informed in writing of such
claim. The EXECUTIVE shall apprise the EMPLOYER of the nature of such claim and
the date on which such claim is requested to be paid. The EXECUTIVE shall not
pay such claim prior to the expiration of the 30-day period following the date
on which the EXECUTIVE gives such notice to the EMPLOYER (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the EMPLOYER notifies the EXECUTIVE in writing prior to the expiration of
such period that the EMPLOYER desires to contest such claim, the EXECUTIVE
shall:

(a) give the EMPLOYER any information reasonably requested by the EMPLOYER
relating to such claim;

(b) take such action in connection with contesting such claim as the EMPLOYER
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the EMPLOYER;

(c) cooperate with the EMPLOYER in good faith in order to effectively to contest
such claim; and

(d) permit the EMPLOYER to participate in any proceedings relating to such
claim.

Without limitation on the foregoing provisions of this Section 20.3, the
EMPLOYER shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings, and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the EXECUTIVE
and direct the EXECUTIVE to sue for a refund or to contest the claim in any
permissible manner, and the EXECUTIVE agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction, and in one or more appellate courts, as the EMPLOYER shall
determine; provided, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the EXECUTIVE with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.

 

3



--------------------------------------------------------------------------------

Furthermore, the EMPLOYER’S control of the contest shall be limited to issues
with respect to which the GROSS-UP PAYMENT would be payable hereunder, and the
EXECUTIVE shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. The
EMPLOYER shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with any contest under
this Section 20, and shall indemnify and hold the EXECUTIVE harmless, on an
after-tax basis, for any EXCISE TAX or income, employment or other tax
(including interest and penalties) imposed (x) as a result of such contest and
the payment of costs and expenses or (y) with respect to the EMPLOYER’S payment
of any claim.

 

  20.4 Refunds. If, after the receipt by the EXECUTIVE of a GROSS-UP PAYMENT or
payment by the EMPLOYER of an amount on the EXECUTIVE’S behalf pursuant to
Section 20.3, the EXECUTIVE becomes entitled to receive any refund with respect
to the EXCISE TAX to which such GROSS-UP PAYMENT relates or with respect to such
claim, the EXECUTIVE shall (subject to the EMPLOYER’S complying with the
requirements of Section 20.3, if applicable) promptly pay to the EMPLOYER the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the EMPLOYER of an amount on the
EXECUTIVE’S behalf pursuant to Section 20.3, a determination is made that the
EXECUTIVE shall not be entitled to any refund with respect to such claim and the
EMPLOYER does not notify the EXECUTIVE in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of GROSS-UP PAYMENT required to be paid.

 

  20.5 Payment of the GROSS-UP PAYMENT. Any GROSS-UP PAYMENT, as determined
pursuant to this Section 20, shall be paid by the EMPLOYER to the EXECUTIVE
within five days of the receipt of the DETERMINATION FIRM’S determination;
provided that the GROSS-UP PAYMENT shall in all events be paid no later than the
end of the EXECUTIVE’S taxable year next following the EXECUTIVE’S taxable year
in which the EXCISE TAX (and any income, employment or other related taxes or
interest or penalties thereon) on a PAYMENT are remitted to the Internal Revenue
Service or any other applicable taxing authority or, in the case of amounts
relating to a claim described in Section 20.3 that does not result in the
remittance of any federal, state, local, and foreign income, excise, employment,
social security, and other taxes, the calendar year in which the claim is
finally settled or otherwise resolved.

 

4



--------------------------------------------------------------------------------

  20.6 Certain Definitions. The following terms shall have the following
meanings for purposes of this Agreement:

(a) “ARRANGEMENT AGREEMENT” shall mean the Arrangement Agreement and Plan of
Merger dated August 26, 2014 by and among Burger King Worldwide, Inc., a
corporation incorporated under the laws of Delaware, 1011773 B.C. Unlimited
Liability Company, an unlimited liability company organized under the laws of
British Columbia, New Red Canada Partnership, a general partnership organized
under the laws of Ontario, Blue Merger Sub, Inc., a corporation incorporated
under the laws of Delaware, 8997900 Canada Inc., a corporation organized under
the laws of Canada and the EMPLOYER.

(b) “EXCISE TAX” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(c) A “PAYMENT” shall mean any payment or distribution “in the nature of
compensation” (within the meaning of Section 280G(b)(2) of the Code and the
Treasury Regulations thereunder) to or for the benefit of the EXECUTIVE, whether
paid or payable pursuant to this Agreement or otherwise, which is “contingent”
(within the meaning of Section 280G(b)(2)(A)(i) of the Code and the Treasury
Regulations thereunder) on the combination of the EMPLOYER with a subsidiary of
Burger King Worldwide, Inc. as set forth in the ARRANGEMENT AGREEMENT (as
defined above).

 

2. Miscellaneous.

 

  (a) Full Force and Effect. Except as expressly amended by this Amendment, all
terms and conditions of the Employment Agreement shall remain in full force and
effect.

 

  (b) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Province of Ontario, without reference to
principles of conflict of laws.

 

  (c) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, effective
as of the date first written above.

 

TIM HORTONS INC. By:  

/s/ Marc Caira

Name:   Title:   EXECUTIVE

/s/ David F. Clanachan

David F. Clanachan

[Signature Page to Amendment to Change in Control Agreement]